File 1/19/17
               CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                SECOND APPELLATE DISTRICT

                       DIVISION SEVEN

THE PEOPLE,                              B263800

       Plaintiff and Respondent,         (Los Angeles County
                                         Super. Ct. No. YA087683)
       v.

TRAMEL RAY JONES,

       Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of Los
Angeles County, Eric C. Taylor, Judge. Affirmed and remanded
with directions.
      Daniel G. Koryn, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Kamala D. Harris, Attorney General, Kathleen Kenealy,
Acting Attorney General, Gerald A. Engler, Chief Assistant
Attorney General, Lance E. Winters, Senior Assistant Attorney
General, and Roberta L. Davis and Corey J. Robbins, Deputy
Attorneys General, for Plaintiff and Respondent.

                   ___________________________
      Tramel Ray Jones appeals from his judgment of conviction
of one count of second degree murder (Pen. Code,1 § 187, subd.
(a)) and two counts of attempted willful, premeditated, and
deliberate murder (§§ 664, 187, subd. (a)), with true findings on
related firearm enhancements (§ 12022.53, subds. (c), (d), (e)(1))
and gang enhancements (§ 186.22., subd. (b)(1)). Jones, who was
16 years old at the time of the alleged crimes, raises the following
arguments on appeal: (1) the prosecution improperly exercised
its peremptory challenges to excuse African-American prospective
jurors in violation of Batson v. Kentucky (1986) 476 U.S. 79
(Batson) and People v. Wheeler (1978) 22 Cal.3d 258 (Wheeler);
(2) the trial court erred in admitting Jones’s pretrial statement to
the police in violation of his Fifth Amendment right against self-
incrimination and Fourteenth Amendment right to due process;
and (3) Jones’s aggregate sentence of 80 years to life in state
prison violated his Eighth Amendment right against cruel and
unusual punishment. We affirm and remand with directions.

FACTUAL BACKGROUND AND PROCEDURAL HISTORY

I.    The Charges
      In a March 10, 2014 information, the Los Angeles District
Attorney charged Jones with three counts of attempted willful,
premeditated, and deliberate murder (§§ 664, 187, subd. (a))
[counts 1 through 3], one count of shooting at an occupied motor
vehicle (§ 246) [count 4], and one count of murder (§ 187) [count
5]. As to each count, it was alleged that Jones committed the
offense for the benefit of, at the direction of, or in association with
a criminal street gang, and with the specific intent to promote,

1     All further statutory references are to the Penal Code.




                                  2
further, or assist in criminal conduct by gang members within
the meaning of section 186.22, subd. (b)(1). It also was alleged
that a principal personally and intentionally discharged a firearm
in the commission of the offenses within the meaning of section
12022.53, subdivisions (c), (d), and (e)(1). Jones pled not guilty to
each count and denied the enhancement allegations.

II.    The Evidence at Trial
       A.    The November 21, 2012 Shooting [Counts 1-2]
       In counts 1 and 2, Jones was charged with the attempted
willful, premeditated, and deliberate murders of Early Smith and
Demajah Strawn. On November 21, 2012, at around 11:00 p.m.,
Smith and Strawn were walking on 110th Street near Budlong
Avenue in Los Angeles. The area was claimed by a gang known
as the Hoover Criminals. Neither Smith nor Strawn were gang
members or carrying a weapon. While walking to Smith’s home,
they passed by an apartment building where a group of men and
women were gathered outside. The group dispersed as Smith
and Strawn walked by, but no words were exchanged. Moments
later, a young Black man in a white t-shirt approached Smith
and Strawn from behind and fired multiple shots at them with a
handgun. One of the bullets struck Smith in the buttocks and
groin area. None of the shots hit Strawn. Eight .40 caliber
casings were recovered from the scene shortly after the shooting.
       Los Angeles County Sheriff’s Detective Derek White later
interviewed Smith and Strawn about the shooting and showed
them photo arrays that included Jones. Smith stated that he
never saw the shooter and could not make an identification.
Strawn provided a general description of the shooter, but also
stated that he did not get a good look at his face. When shown
the photo array, Strawn indicated that Jones looked “familiar.”




                                 3
Strawn was not certain if Jones looked familiar from the
shooting, but at one point, he told Detective White that Jones
was “possibly the shooter.” Strawn also told the detective that he
had seen Jones in the area a second time after the shooting
occurred.
      At trial, neither Smith nor Strawn identified Jones as the
shooter. Both men testified that they started running as soon as
the shots were fired, and that they never saw the shooter’s face.
Strawn also testified that Jones was familiar to him because he
had seen Jones in the area a few weeks before the shooting, but
did not see him any time afterward. Strawn admitted that he did
not want to testify at trial because he was afraid of retaliation
from the Hoover gang.

      B.     The February 12, 2013 Shooting [Counts 3-4]
      In counts 3 and 4, Jones was charged with the attempted
willful, premeditated, and deliberate murder of an unidentified
victim, John Doe, and with shooting at an occupied vehicle. Both
counts arose out of a shooting that occurred on February 12, 2013
in the area of 112th Street and Budlong Avenue. On that date, at
around 7:15 p.m., Derrick Jackson and his son, Jerrick, were at
the home of Jackson’s mother. While Jackson and Jerrick were
standing near the front porch of the residence, three young Black
men approached them. One of the men asked Jerrick where he
was from, and Jerrick answered that he was not in a gang. The
men walked away from the residence toward the street. A dark-
colored car then drove by, followed by a red car. The three men
yelled “Hoover” at one of the passing cars and walked into the
middle of the street. One of the men fired a gun multiple times
in the direction of that car. All three men then ran from the area.
Six .40 caliber casings were recovered from the scene shortly




                                4
after the shooting. The driver of the car that appeared to be the
target of the shooting was never identified.
       John Marshall was on the front porch of his residence near
112st Street and Budlong Avenue at the time of the shooting. In
an interview with the police at the scene, Marshall provided a
physical description of the three men that he had seen yelling
“Hoover” at a passing car immediately before the shooting began.
At trial, however, Marshall denied that he had witnessed the
shooting or had described any of the suspects to the police.
Jackson also was interviewed by the police and was later shown a
photo array that included Jones. Jackson was able to provide a
physical description of two of the suspects, but could not identify
anyone in the photos. Both Jackson and Marshall were aware of
gang violence in the area where the shooting occurred and were
reluctant to testify at trial because of fear of retaliation.

      C.    Police Investigation of the November 21, 2012
            and February 12, 2013 Shootings

             1.   Physical Evidence
       On March 1, 2013, the police executed a search warrant
at the apartment of Jones’s father, located in the same area
where the November 21, 2012 and February 12, 2013 shootings
occurred. During the search, the police forced entry into a locked
bedroom where they found Jones’s father. Inside the bedroom,
the police recovered a loaded .40 caliber Glock handgun, a loaded
nine-millimeter Sig Sauer handgun, rock cocaine, and documents
connecting Jones’s father to the moniker “Baby Head.” A
ballistics examination showed that the casings recovered from
scenes of both the November 21, 2012 and February 12, 2013




                                 5
shootings were fired from the .40 caliber Glock handgun that was
found inside the bedroom of Jones’s father.

             2.    Jones’s April 3, 2013 Police Interview
       On April 3, 2013, Detective White, along with Los Angeles
County Sheriff’s Detective Gene Takashima, conducted an audio
recorded interview of Jones. In the interview, Jones admitted
that he was from the “11 Deuce” set of the Hoover gang, and that
he got into the gang because his father was a member. Although
Detective White did not have the results of the ballistics testing
at the time, he told Jones that a gun recovered from his father’s
home “came back to a few shootings,” and Jones’ father did not
match the description of the shooter. Detective White also told
Jones that it “would look bad” for his father to go to prison for
“something he didn’t do.” Jones initially denied any involvement
in the shootings. When Detective White falsely stated that
Jones’s fingerprints had been found on the gun, Jones said that
he sometimes held the gun, but “everybody did” as well. Jones
also stated that the gun did not belong to his father, but rather
was a “Hoover” gun.
       While questioning Jones about his role in the shootings,
Detective White showed him two fake photo arrays with Jones’s
photograph circled and handwritten statements indicating that
he was the shooter in each incident. Detective White also
suggested that he had spoken to people in the gang who had
implicated Jones in the shootings, and told Jones that if he was
proud to be a Hoover gang member, he should “stand up” and
admit what he had done. Jones continued to deny that he was
involved in the crimes. Upon further questioning, however, Jones
admitted that he would give the gun from his father’s apartment
to his fellow gang members and that they would return it. Jones




                                6
also admitted that he was present at the scene of both shootings,
but maintained that he was not the shooter.
       With respect to the November 21, 2012 shooting, Jones told
the detectives that he was with a group of Hoover gang members
who were gathered outside the apartment building. Jones had
given the gun to a fellow gang member at some point prior to the
shooting, and that person was posted at the gate of the building
to stand watch for the gang. When Smith and Strawn walked by
that night, Jones and his group thought that they were rival gang
members. Jones and some members of his group went outside
the gate to “check the scene out,” and the person standing watch
with the gun began shooting at Smith and Strawn. Immediately
after the shooting, Jones and the shooter ran to the apartment of
Jones’s father, and the shooter put back the gun. Jones said the
shooter’s name was “Melvin,” but did not disclose any other
information about him.
       With respect to the February 12, 2013 shooting, Jones told
the detectives that he had given the gun to two of his friends
because they knew who his father was and had asked Jones for
the gun. Prior to the shooting, Jones and his friends walked up
the stairs of a house to confront someone that they thought might
be a rival gang member. When that person said that he was not
in a gang, Jones and his friends left him alone and walked back
down the stairs. They then saw a red car driving by slowly and
shouted out “11 Deuce Hoover” at the occupants in the car. Jones
had already crossed the street when one of his friends suddenly
began shooting at the car. After the shooting, Jones’s friend gave
him back the gun and Jones returned it to his father’s home.
       At one point during the interview, Detective White told
Jones that he needed to “either clear your name or you go and




                                7
do a little time in camp for something you did or did not do.”
When Jones asked how he could clear his name, Detective White
responded: “I’d rather the truth, to be honest with you. If you
did it, then be proud of it and do a little time in camp and move
on.” Although Jones admitted at various times in the interview
that he was present at the shootings and supplied the gun that
was used in the crimes, he never admitted to being the shooter or
having any prior knowledge of the shooter’s intent.

       D.    The June 15, 2013 Shooting [Count 5]
       In count 5, Jones was charged with the murder of Joseph
Jordan. On June 15, 2013, at around 3:00 p.m., Jordan, who was
then 16 years old, was with his friends, Marshawn Kelly and
Lakia M., on Vermont Avenue near 112th Street. Jordan was
neither a gang member nor armed. While walking on Vermont
Avenue, Jordan and Kelly approached Jones, who was standing
near a market with his friend, Maurice J. Jordan confronted
Jones about a recent altercation that Jones had with Jordan’s
sister at a party. Jones pulled a gun from his waistband when
confronted by Jordan, but put it back when Maurice told Jones
that he knew Jordan and was his friend. Jones then tried to
shake Jordan’s hand. In response, however, Jordan hit Jones in
the face and the two men began a fistfight. At one point, Jordan
pushed Jones up against a fence. Jones then took the gun from
his waistband and fired multiple shots at Jordan, killing him.2

2      According to the medical examiner, Jordan sustained a
total of four gunshot wounds. The bullets struck Jordan’s front
left thigh, front right thigh, back right shoulder, and left back.
The gunshot wounds to the thighs were consistent with Jordan
facing the shooter as two of the shots were fired. The gunshot
wounds to the shoulder and back were consistent with Jordan




                                 8
      Immediately after the shooting, Jones ran from the area.
When the police arrived at the scene, Lakia provided them with
a description of the shooter and said that his name was Tramel.
Both Lakia and Kelly later identified Jones as the shooter in a
photographic lineup. Lakia also identified Maurice as the person
who was with Jones at the time of the shooting. In a subsequent
interview with the police, Maurice indicated that, when Jordan
pushed Jones against a fence during their fight, Jones fired a gun
at Jordan, causing him to fall face down onto the ground. Jones
then stood over Jordan’s body and fired two more shots.3

      E.    Police Investigation of the June 15, 2013
            Shooting

            1.     Physical Evidence
      On the night of the June 15, 2013 shooting, the police
executed another search warrant at the apartment of Jones’s
father. There was a blood trail that led from an alley behind the
apartment building to the unit where Jones’s father lived. Inside
the apartment, the police found blood on various items, including
a red and white striped shirt. The police also learned that Jones
had been treated at a hospital that same day for a gunshot
wound to his left arm.
      Five .45 caliber casings fired from the same semiautomatic
handgun were recovered from the scene of the shooting; the gun


having his back to the shooter and possibly being on the ground
as the other two shots were fired.
3     At trial, Maurice denied that he knew Jones or Jordan, had
witnessed the shooting, or had made any prior statements about
the shooting to the police.




                                9
used in the shooting was never found. Surveillance video from a
camera posted in the area showed Jordan hitting Jones during
their fight, but did not capture the subsequent shooting.

            2.    Jones’s June 17, 2013 Police Interview
      On June 17, 2013, Los Angeles County Sheriff’s Detectives
Steve Rubino and Peter Hecht conducted an audio recorded
interview with Jones. In the interview, Jones stated that, on the
afternoon of June 15, 2013, his father sent him to the store to buy
a soda. Jones was walking by himself on Vermont Avenue when
he heard the sound of fireworks and saw people running from the
area. Jones then looked at his arm and discovered that he had
been shot. Jones ran back to his father’s apartment and waited
outside while his neighbor called for help. Jones denied that he
was a Hoover gang member or that he was with anyone else
when he was shot. Jones also denied that he went inside his
father’s apartment after the shooting or that he had been
wearing the bloodstained clothing that was found in the
apartment that same night. The detectives eventually decided to
end the interview without discussing the details of the shooting
because they believed that Jones was lying to them.

      F.     Gang Expert Testimony
      Los Angeles Sheriff’s Detective Ernesto Castaneda testified
as a gang expert for the prosecution. According to his testimony,
the Hoover Criminals was a large criminal street gang with eight
subsets, including the 11 Deuce Hoovers. In 2012 and 2013,
there were approximately 100 members of the 11 Deuce Hoovers.
The primary activities of the gang included vandalism, assaults,
gun possession, robberies, and narcotics sales. The territory
claimed by the gang included the area where the three shootings




                                10
in this case occurred. The November 21, 2012 shooting took place
in front of an apartment building that was a known gang hangout
for the 11 Deuce Hoovers.
       Jones was a self-admitted member of the 11 Deuce Hoovers
with visible gang tattoos on his shoulder, neck, and face. His
monikers included “Killa Clock” and “Tiny Head.” Maurice J.,
who was with Jones during the June 15, 2013 shooting, was also
a Hoover gang member. None of the known victims of the three
shootings were gang members; however, Jordan’s sister was a
member of the Raymond Crips, a rival of the Hoover Criminals.
Detective Castaneda opined that Jones’s father was a senior
member of the Hoover Criminals, which placed him high in the
hierarchy of the gang.
       When presented with hypothetical questions based on the
facts of this case, Detective Castaneda opined that each of the
shootings would have been committed for the benefit of, and in
association with, a criminal street gang. Detective Castaneda
noted that each shooting occurred in the territory claimed by the
gang and the shooter was accompanied by one or more members
of his gang when he committed the crime. The shootings would
benefit the gang by enhancing its reputation for violence and by
instilling fear within the community and among rival gangs.
Community residents would be afraid to report future gang-
related crimes, which would allow the gang to continue pursuing
its criminal activities.

III.  Verdict and Sentencing
      With respect to the November 21, 2012 shooting, the jury
found Jones guilty of the attempted willful, premeditated, and
deliberate murders of Smith (count 1) and Strawn (count 2), and
made true findings on the related firearm enhancements and




                               11
gang enhancements. With respect to the June 15, 2013 shooting,
the jury found Jones guilty of the second degree murder of Jordan
(count 5), and made a true finding on the related firearm
enhancement, but found the gang enhancement to be not true.
With respect to the February 12, 2013 shooting, the jury found
Jones not guilty of the attempted murder of John Doe (count 3),
and deadlocked on the charge of shooting at an occupied vehicle
(count 4), after which a mistrial was declared as to that count.
        Jones was sentenced to an aggregate term of 80 years to
life in state prison. On count 1, the trial court imposed a term of
15 years to life for the attempted murder of Smith, plus 25 years
to life on the firearm enhancement under section 12022.53,
subdivisions (d) and (e). On count 2, the court imposed
concurrent terms of 15 years to life for the attempted murder of
Strawn and 20 years to life on the firearm enhancement under
section 12022.53, subdivisions (c) and (e). On count 5, the court
imposed a consecutive term of 15 years to life for the murder of
Jordan, plus 25 years to life on the firearm enhancement under
section 12022.53, subdivision (d). Jones appealed.

                          DISCUSSION

I.    The Denial of Jones’s Batson/Wheeler Motions
      Jones, who is African-American, challenges the trial court’s
denial of his two Batson/Wheeler motions. He contends that the
prosecution violated his federal and state constitutional rights by
exercising three of its peremptory challenges to excuse African-
American prospective jurors.




                                12
      A.     Relevant Proceedings
      At the start of jury selection, a panel of 60 prospective
jurors was sworn and 18 members of the panel were called to the
jury box for voir dire. Prospective Juror No. 4131 was an African-
American woman. She was divorced with one adult son. She
worked for the United States Postal Service handling calls
pertaining to missing mail. She previously had served on a jury
in various cases, including a criminal case involving assault on a
peace officer. One of the cases on which she served resulted in a
hung jury. She indicated that serving on a hung jury did not
cause her any frustration and that “everybody has their own
opinion.” Although she resided in an area with gangs, the
presence of gangs did not affect her on a daily basis. She stated
that she believed a person was innocent until proven guilty, and
that she would make her decision based on the evidence. The
prosecutor used her first peremptory challenge to excuse
Prospective Juror No. 4131.
      Six more prospective jurors were called into the jury box,
including Prospective Juror No. 2372, a single African-American
man with no children. He worked for Google as a field operator
and had no prior jury experience. He stated that he had “no
issues” with gangs, and could be fair to both sides. In response to
a hypothetical question posed by the prosecutor, he indicated that
the testimony of a single witness would not be sufficient for him
to convict a defendant of a crime. Upon further inquiry, however,
he agreed that he could follow a jury instruction which stated
that one witness, if believed, was sufficient to prove any fact.
The prosecutor used her sixth peremptory challenge to excuse
Prospective Juror No. 2372.




                                13
      Shortly thereafter, defense counsel made his first
Batson/Wheeler motion, stating: “Last peremptory was a Black
male. He’s the young man that works for Google. He answered
no questions that I thought would cause the People to want to
kick him off. He works for a very prestigious company. The
second juror excused was a Black female that lives in
Inglewood. . . . She did not answer anything I thought that
would cause the People to want to kick her off being she wasn’t
favorable about guns. I think between the two of those gives rise
to a prima facie showing that Black jurors are systematically
excluded especially in a Black case.”
      The trial court noted that the prospective jurors who had
been excused by the prosecutor appeared to include one Black
female, one Hispanic female, one Indian male, one White male,
and one White female. The court also noted that there were
other African-American prospective jurors in the panel seated in
the courtroom. The court asked defense counsel to explain why
he believed the prosecutor was systematically excluding African-
Americans from the jury. Defense counsel responded: “Because
we have so few African-Americans in -- I think especially the
young Black man that works for Google. I didn’t . . . see any
reason he would not be a neutral juror in this case.” The court
found that there was no prima facie case of discrimination.
      The court then asked the prosecutor if she wanted to state
her reasons for the peremptory challenges for the record. The
prosecutor first noted that there were two African-American
prospective jurors remaining in the jury box. She then stated:
“Juror No. 17 who is a young male Black I just excused is young,
single, zero children, very similar to the juror I excused before
that which was a female Hispanic, also single, no children. That




                               14
sort of lack of life experience is to me an unfavorable
characteristic in a juror. It’s not necessarily something I’ll
always exclude for, but particularly this early when I have
peremptories, I do. They’re not jurors I would choose to have on
my jury.” The prosecutor continued: “As to the Black female she
was on a hung jury and thought nothing frustrating about that.
So, that to me is a red flag. She could be a juror -- that type of
juror that hangs the case.” After confirming that the parties had
no further argument on the matter, the trial court stated, “Okay.
No finding of a prima facie showing.”
       Following the denial of the first Batson/Wheeler motion,
additional prospective jurors were called into the jury box. The
prosecutor exercised two more peremptory challenges and twice
accepted the panel. Prospective Juror No. 7766 was an African-
American woman. She was single and employed as an “eligibility
worker.” She previously had served on a jury in a criminal case
involving domestic violence that reached a verdict. She stated
that her younger brother was “a little special” and had been
“arrested for just having, like, attention in public or something.”
She “was afraid of being assaulted and robbed,” but had “never
been scared to walk out of [her] house” and never had a problem
with the gangs in her area. In describing how she felt upon
hearing the charges and seeing the defendant in this case, she
stated: “I was shocked like everyone else. Wow, that’s many
charges, but as far as his age or if anyone was sitting there, that’s
just, you know, a horrible situation, but, I mean, that was my
natural emotion about it.” She agreed that she could follow the
rules in a criminal case and could vote for guilt if the prosecutor
proved the case beyond a reasonable doubt. The prosecutor




                                 15
exercised her ninth peremptory challenge to excuse Prospective
Juror No. 7766.
       At that time, defense counsel made his second
Batson/Wheeler motion, stating: “Juror 13 is a young Black
female who lives in Baldwin Hills. She works for D.P.S.S. She
gave no indication that she would favor the defense. There’s
nobody in her family that are gang members. All I can see is that
she perhaps she’s young like the young Black male that was
excluded who happened to work for Google, a very hard-[to]-get
job and a very prestigious job, and I think that raises a prima
facie case.” The trial court asked the prosecutor if she wanted to
respond. The prosecutor again noted that there were still two
African-American prospective jurors in the jury box. She then
stated: “As I indicated before, individuals who are young,
unmarried, no children, lack a certain life experience I prefer
jurors to have. She fits that criteria. She is a younger female
who is single with no children.” In response to defense counsel’s
claim that “young Black people” should be recognized as a
“cognizable class,” the prosecutor pointed out that she also had
excused a young Hispanic female with no children and that she
was not prohibited from excusing prospective jurors because they
were young. The trial court agreed that youth and a lack of
children were not protected categories, and noted that there were
other African-American prospective jurors remaining on the
panel. The court found that a prima facie case had not been
made and denied the second Batson/Wheeler motion. Both
parties then accepted the panel of 12 as constituted.




                               16
      B.    Applicable Law

       “Both the state and federal Constitutions prohibit the use
of peremptory strikes to remove prospective jurors on the basis of
group bias. (Batson, supra, 476 U.S. at p. 89; Wheeler, supra, 22
Cal.3d at pp. 276-277.)” (People v. Scott (2015) 61 Cal.4th 363,
383 (Scott).) “When a defendant asserts at trial that the
prosecution’s use of peremptory strikes violates the federal
Constitution, the following procedures and standards apply.
‘First, the defendant must make out a prima facie case “by
showing that the totality of the relevant facts gives rise to an
inference of discriminatory purpose.” [Citation.] Second, once
the defendant has made out a prima facie case, the “burden shifts
to the State to explain adequately the racial exclusion” by
offering permissible race-neutral justifications for the strikes.
[Citations.] Third, “[i]f a race-neutral explanation is tendered,
the trial court must then decide … whether the opponent of the
strike has proved purposeful racial discrimination.” [Citation.]’
[Citations.] The identical three-step procedure applies when the
challenge is brought under the California Constitution.
[Citation.]” (People v. Cowan (2010) 50 Cal.4th 401, 447.)
       “A prima facie case of racial discrimination in the use of
peremptory challenges is established if the totality of the relevant
facts gives ‘“rise to an inference of discriminatory purpose.”’
[Citation.]” (People v. Thomas (2014) 53 Cal.4th 771, 793-794.)
Among the “types of evidence [that] may prove particularly
relevant” in evaluating whether a prima facie case of
discrimination exists “are that a party has struck most or all of
the members of the identified group from the venire, that a party
has used a disproportionate number of strikes against the group,
that the party has failed to engage these jurors in more than




                                17
desultory voir dire, that the defendant is a member of the
identified group, and that the victim is a member of the group to
which the majority of the remaining jurors belong. [Citation.] A
court may also consider nondiscriminatory reasons for a
peremptory challenge that are apparent from and ‘clearly
established’ in the record [citations] and that necessarily dispel
any inference of bias. [Citations.]” (Scott, supra, 61 Cal.4th at
p. 384.) Where “‘a trial court denie[s] a [Batson/Wheeler] motion
because it finds no prima facie case of group bias was established,
the reviewing court considers the entire record of voir dire.
[Citation.] “If the record ‘suggests grounds upon which the
prosecutor might reasonably have challenged’ the jurors in
question, we affirm.”’ [Citations.]” (People v. Panah (2005) 35
Cal.4th 395, 439.)
       Once a defendant establishes a prima facie case of
discrimination, the burden shifts to the prosecutor to provide
a non-discriminatory reason for exercising the peremptory
challenge. The prosecutor “‘need only offer a genuine, reasonably
specific, race-or group-neutral explanation related to the
particular case being tried. [Citations.] The justification need
not support a challenge for cause, and even a “trivial” reason, if
genuine and neutral, will suffice. [Citation.]’” (People v. Ervin
(2000) 22 Cal.4th 48, 74-75.) “‘We review a trial court’s
determination regarding the sufficiency of a prosecutor’s
justifications for exercising peremptory challenges “‘with great
restraint.’” [Citation.] We presume that a prosecutor uses
peremptory challenges in a constitutional manner and give great
deference to the trial court’s ability to distinguish bona fide
reasons from sham excuses. [Citation.] So long as the trial
court makes a sincere and reasoned effort to evaluate the




                                18
nondiscriminatory justifications offered, its conclusions are
entitled to deference on appeal. [Citations.]’” (People v. Lenix
(2008) 44 Cal.4th 602, 613-614, fn. omitted.)

      C.    Jones’s Batson/Wheeler Motions Were Properly
            Denied

       Jones argues that the trial court erred in denying his two
Batson/Wheeler motions because he made a prima facie showing
that the prosecutor acted with a discriminatory intent in
exercising her peremptory challenges. He specifically asserts
that the totality of the record was sufficient to support an
inference of race discrimination in the prosecutor’s use of
peremptory challenges to remove three African-American
prospective jurors from the panel. We conclude the trial court
properly concluded that Jones failed to demonstrate a prima
face case of discrimination.
       The record reflects that the prosecutor exercised three
out of nine peremptory challenges to excuse African-American
prospective jurors. In making the first Batson/Wheeler motion,
Jones’s counsel contended that he had stated a prima facie case
of race discrimination because the prosecutor had excused two
African-Americans from the panel and there was no apparent
reason for excluding the challenged jurors. In making the second
Batson/Wheeler motion, Jones’s counsel similarly claimed that a
prima facie showing had been made because the prosecution had
now excused a third African-American from the panel and there
was no indication the challenged juror would be favorable to the
defense. Jones’s counsel urged the trial court to find that the
prosecution’s use of peremptory challenges showed a pattern of
“systematically excluding” African-American prospective jurors




                                19
on the basis of their race. While it is true that “[t]he exclusion
by peremptory challenge of a single juror on the basis of race
or ethnicity is an error of constitutional magnitude requiring
reversal” (People v. Silva (2001) 25 Cal.4th 345, 386), the prima
face showing is not made merely by establishing that an excluded
juror was a member of a cognizable group. (People v. Howard
(2008) 42 Cal.4th 1000, 1018; People v. Bonilla (2007) 41 Cal.4th
313, 343.) Rather, “‘in drawing an inference of discrimination
from the fact one party has excused “most or all” members of a
cognizable group [citation], a court finding a prima facie case
is necessarily relying on an apparent pattern in the party’s
challenges.’ [Citation.] Such a pattern will be difficult to discern
when the number of challenges is extremely small.” (People v.
Bonilla, supra, at p. 343, fn. 12; see also People v. Garcia (2011)
52 Cal.4th 706, 747 [“[w]hile no prospective juror may be struck
on improper grounds, we have found it “‘impossible,”’ as a
practical matter, to draw the requisite inference where only
a few members of a cognizable group have been excused”].)
       In People v. Farnam (2002) 28 Cal.4th 107, for instance, the
defendant sought to establish a prima facie case on the ground
that four of the first five peremptory challenges exercised by the
prosecution were against African-American prospective jurors
and a very small minority of jurors on the panel were African-
American. (Id. at p. 136.) The Supreme Court concluded that the
statistical disparities cited by the defendant “fall short of a prima
facie showing.” (Id. at p. 137.) Similarly, in People v. Hoyos
(2007) 41 Cal.4th 872, disapproved on other grounds in People v.
Black (2014) 58 Cal.4th 912, 920, the defendant claimed that the
prosecution’s use of peremptory challenges to strike three of the
only four Hispanics on the panel was sufficient to demonstrate a




                                 20
prima facie case. (Id. at p. 901.) The Supreme Court rejected
that argument, reasoning that “although a prosecutor’s excusal of
all members of a particular group may establish a prima facie
discrimination case, especially if the defendant belongs to the
same group, this fact alone is not conclusive.” (Ibid.; see also
People v. Lancaster (2007) 41 Cal.4th 50, 76 [trial court properly
found that prosecution’s excusal of three of seven African-
American female jurors “had not reached a level that suggested
an inference of discrimination”]; People v. Young (2005) 34
Cal.4th 1149, 1172, fn. 7 [defendant failed to make a prima
facie showing based on prosecution’s excusal of three African-
American female jurors because “[n]othing in Wheeler suggests
that the removal of all members of a cognizable group, standing
alone, is dispositive on the question of whether defendant has
established a prima facie case”].) In this case, the prosecutor’s
use of three of nine peremptory challenges to excuse African-
American prospective jurors was insufficient, standing alone, to
establish a prima face case of race discrimination.
       On appeal, Jones argues that he also made a prima facie
showing of discrimination because the record established that the
prosecutor lacked legitimate, race-neutral reasons for excusing
the challenged jurors. The facts, on which he relies, however,
are not at issue in determining whether a prima facie case was
shown. Moreover, even if a prima facie case had been shown,
Jones failed to establish error.
       With respect to Prospective Juror No. 4131, the prosecutor
explained that she had excused the juror based on her prior
experience serving on a hung jury and statement that such result
not cause her any frustration. As Jones acknowledges, prior
service on a hung jury can be a legitimate, non-discriminatory




                               21
reason for a peremptory challenge. (People v. Manibusan (2013)
58 Cal.4th 40, 78 [“circumstance that a prospective juror has
previously sat on a hung jury is a legitimate, race-neutral . . .
reason for exercising a strike”]; People v. Farnam, supra, 28
Cal.4th at p. 138 [prior service on a hung jury “‘constitutes a
legitimate concern for the prosecution, which seeks a jury that
can reach a unanimous verdict’”].) Jones nonetheless asserts that
the prosecutor’s stated reason was pretextual because she failed
to ask follow-up questions to ascertain whether the case resulting
in a hung jury was civil or criminal, or precisely why the
prospective juror was not frustrated by the result. However,
there is no requirement that a prosecutor ask a prospective juror
a minimum number of questions before deciding whether to
accept or excuse the juror. Nor is there any requirement that the
prosecutor exercise a peremptory challenge solely on the basis of
the specific responses elicited in voir dire. As our Supreme Court
has recognized, “[a] prospective juror may be excused based upon
facial expressions, gestures, hunches, and even for arbitrary or
idiosyncratic reasons.” (People v. Lenix, supra, 44 Cal.4th at
p. 613.) Indeed, a peremptory challenge may be based on “no
more than a ‘hunch’ about the prospective juror [citation], so long
as it shows that the peremptory challenges were exercised for
reasons other than impermissible group bias.” (People v.
Williams (1997) 16 Cal.4th 635, 664.)
       With respect to Prospective Juror Nos. 2372 and 7766, the
prosecutor explained that she had excused both jurors because
they were young, single, and did not have children, which
reflected a lack a life experience. As the Supreme Court has
observed, a prospective juror’s youth and corresponding lack of
life experience can be a valid race-neutral reason for exercising a




                                22
peremptory challenge. (People v. Lomax (2010) 49 Cal.4th 530,
575 [“[a] potential juror’s youth and apparent immaturity are
race-neutral reasons that can support a peremptory challenge"];
People v. Taylor (2010) 48 Cal.4th 574, 616 [record disclosed race-
neutral reasons for striking prospective juror where “she was
single and very young, and had not registered to vote”]; People v.
Salcido (2008) 44 Cal.4th 93, 140 [prospective juror’s “relative
youth and related immaturity were reasonable grounds for her
excusal”].) Jones points out that both prospective jurors had full-
time jobs notwithstanding their youth, with Prospective Juror
No. 2372 working as a Google field operator and Prospective
Juror No. 7766 employed as an eligibility worker. However, the
prosecutor never indicated that she was basing her peremptory
challenges on the prospective jurors’ lack of employment. Rather,
she referred to their youth and marital status, which she believed
reflected a certain lack of life experience and was an unfavorable
characteristic in a juror. While Jones disputes whether these
prospective jurors actually lacked relevant life experience based
on their responses in voir dire, “[a]ll that matters is that the
prosecutor’s reason for exercising the peremptory challenge is
sincere and legitimate, legitimate in the sense of being
nondiscriminatory.” (People v. Reynoso (2003) 31 Cal.4th 903,
924.) Here, the prosecutor’s proffered reasons for excusing the
prospective jurors were neither discriminatory on their face, nor
sufficient to support an inference of purposeful discrimination.4


4     With respect to Prospective Juror No. 7766, Jones notes
that the prosecutor’s statement to the trial court that the juror
had no children was not supported by the record. It is true that
Prospective Juror No. 7766 never specifically stated in voir dire
whether she had children. However, the prosecutor reasonably




                                23
       Other circumstances appearing in the record support the
trial court’s conclusion that Jones failed to make a prima facie
showing of discrimination. In particular, the record shows that
the prosecutor twice accepted a panel that included two African-
American prospective jurors, and that these individuals were
ultimately seated on the jury. (People v. Lenix, supra, 44 Cal.4th
at p. 629 [“prosecutor’s acceptance of the panel containing a
Black juror strongly suggests that race was not a motive in his
challenge”]; People v. Gray (2005) 37 Cal.4th 168, 187-188 [“the
exclusion of two African-American jurors and the retention of two
failed to raise an inference of racial discrimination”].) The record
further reflects that the victims of the shootings as well as the
civilian witnesses who testified at trial were African-American,
and thus, in the same protected class as Jones and the challenged
prospective jurors. (People v. DeHoyos (2013) 57 Cal.4th 79, 115


may have inferred that the juror did not have children given that
she was young and single, and did not mention any children in
responding to the trial court’s standard voir dire questions. Yet
even assuming that the prosecutor was mistaken in her belief,
“[t]he purpose of a hearing on a Wheeler/Batson motion is not
to test the prosecutor’s memory but to determine whether the
reasons given are genuine and race neutral. “Faulty memory . . .
that might engender a “mistake” of the type the prosecutor
proffered to explain [a] peremptory challenge are not necessarily
associated with impermissible reliance on presumed group bias.”
[Citation.] [An] ‘isolated mistake or misstatement’ [citation] does
not alone compel the conclusion that this reason was not sincere.”
(People v. Jones (2011) 51 Cal.4th 346, 366.) When the totality
of the record is considered, the prosecutor’s statement that
Prospective Juror No. 7766 lacked life experience as a “younger
female who is single with no children” did not give rise to an
inference of discriminatory purpose.




                                24
[where the defendant and the victim were of the same ethnicity,
“it was unlikely the prosecutor would be concerned about
minorities unduly identifying with the defendant”]; People v.
Cleveland (2004) 32 Cal.4th 704, 733 [circumstance that both
defendants and victim were of the same race as challenged jurors
supported finding of no prima facie case of race discrimination].)
       In sum, the totality of relevant facts dispels any inference
of a discriminatory intent on the part of the prosecutor in
exercising her peremptory challenges to excuse three African-
American prospective jurors. Because Jones failed to establish a
prima facie case of race discrimination, the trial court did not err
in denying his Batson/Wheeler motions.

II.   The Admission of Jones’s April 3, 2013 Statement
      to the Police

      Jones also contends that the trial court violated his Fifth
Amendment right against self-incrimination and his Fourteenth
Amendment right to due process by admitting into evidence his
April 3, 2013 statement to the police. Jones argues that his
statement should have been excluded at trial because it was
involuntary and the result of coercive police conduct.

      A.    Relevant Proceedings
      Prior to trial, defense counsel moved to suppress Jones’s
April 3, 2013 statement to Detectives White and Takashima in
which he admitted his involvement in the November 21, 2012 and
February 12, 2013 shootings. Among other arguments, defense
counsel asserted that Jones’s statement was involuntary due to
deceptive and coercive tactics by the police. In particular,
defense counsel claimed that the detectives repeatedly had lied
to Jones during the interview by telling him that the casings




                                 25
recovered from the shootings had been matched to the gun seized
from his father’s apartment, that Jones’s fingerprints had been
found on the gun, and that multiple witnesses had identified
Jones as the shooter. Defense counsel also contended that the
detectives had coerced Jones into an involuntary confession by
threatening that his father could be charged with the crimes, and
by making an express promise of leniency when they encouraged
Jones to “man up” and “do a little time in [a juvenile] camp.”
       In response to Jones’s motion to suppress, the prosecutor
argued that ruses by the police were permissible. The prosecutor
also asserted that the detectives never made an express promise
of leniency to Jones, and even if any such promise was implied,
it was not a motivating factor in Jones’s statements about his
involvement in the shootings. The prosecutor noted that Jones
minimized his role and maintained that he was not the shooter
throughout the interview, and that his “tenor and attitude” never
changed. The prosecutor contended that, when the totality of
the interview was considered, there was no indication that the
detectives coerced Jones into making an involuntary confession.
       The trial court listened to the full audio recording of the
interview and reviewed the transcript of the recording. The court
thereafter noted: “Having listened to the recording freshly within
the last 15 to 20 minutes, . . . I didn’t hear any threatening tone
or any coercive language being used. . . . It seemed to be a very
cooperative sort of conversation.” At defense counsel’s request,
however, the court deferred ruling on the motion to suppress
pending an evidentiary hearing.
       Detective Takashima testified at the hearing the following
day. He was the investigating officer for an unrelated robbery
case in which Jones was a suspect. At the time of Jones’s




                                26
interview, Detective Takashima was aware that Detective White
was the investigating officer for two attempted murder cases and
that Jones was also a suspect in those cases. At Detective
Takashima’s request, Jones was taken out of school on April 3,
2013, and transported to the police station. The interview was
conducted in the afternoon and Jones was not handcuffed. At the
start of the interview, Detective Takashima advised Jones of his
Miranda5 rights. He then interviewed Jones about the robbery.
After Detective Takashima finished his questions, Detective
White interviewed Jones about the two shootings. Jones was 16-
years-old at the time of the interview and had prior arrests for
battery, grand theft, unlawful taking of a vehicle, and marijuana
possession.
       Following Detective Takashima’s testimony, the prosecutor
advised the trial court that, when Detective White interviewed
Jones, he utilized three specific ruses: (1) he showed Jones two
fake six-pack lineups with Jones’s photograph circled; (2) he told
Jones that the ballistics evidence from the two shootings matched
the gun found in his father’s home (which was true but unknown
to Detective White at the time); and (3) he told Jones that his
fingerprints were found on the gun. The prosecutor reiterated
that the police were allowed to use ruses when questioning a
suspect. Defense counsel, on the other hand, asserted that such
tactics should be subject to higher scrutiny when a juvenile
suspect was involved. Defense counsel also argued that Detective
White had used these various ruses, including a false promise of
serving time in a juvenile camp, because a confidential informant
had told him that Jones was the shooter, and Detective White

5     Miranda v. Arizona (1966) 384 U.S. 436 (Miranda).




                               27
knew that he did not have the evidence to prove that allegation
unless he elicited a confession from Jones.
        After further argument by counsel, the trial court stated:
“Okay. So, I’ve looked at the totality of the discussion. I’ve
considered the cases that were provided to me. I’ve listened to
the recordings, the beginning of the recordings several times and
the entire recording once along with the transcript, and I have
also taken into consideration the nature of the discussion about
possible camp and the progression of the conversation before and
after that statement, and it does not appear to me there was
anything improper about the questioning that coerced the
response.” The court therefore denied the motion to suppress. At
trial, the audio recording and transcript of Jones’s April 3, 2013
statement to the police were admitted into evidence.

      B.    Applicable Law

      The Fifth Amendment to the United States Constitution
provides that “[n]o person . . . shall be compelled in any criminal
case to be a witness against himself. . . .” (U.S. Const., 5th
Amend.) In Miranda, supra, 384 U.S. 436, the United States
Supreme Court “‘adopted a set of prophylactic measures to
protect a suspect’s Fifth Amendment right from the “inherently
compelling pressures” of custodial interrogation.’ [Citation.]”
(People v. Linton (2013) 56 Cal.4th 1146, 1171.) Under Miranda
and its progeny, “‘a suspect [may] not be subjected to custodial
interrogation unless he or she knowingly and intelligently has
waived the right to remain silent, to the presence of an attorney,
and, if indigent, to appointed counsel.’” (People v. Dykes (2009)
46 Cal.4th 731, 751.) To be valid, a Miranda “waiver must be
‘voluntary in the sense that it was the product of a free and




                                28
deliberate choice rather than intimidation, coercion, or deception’
[citation], and knowing in the sense that it was ‘made with a full
awareness of both the nature of the right being abandoned and
the consequences of the decision to abandon it.’ [Citation.]”
(People v. Sauceda-Contreras (2012) 55 Cal.4th 203, 219.)
       Juveniles, like adults, may validly waive their Miranda
rights. (See People v. Nelson (2012) 53 Cal.4th 367, 375 [15-year-
old waived Miranda rights]; People v. Lessie (2010) 47 Cal.4th
1152, 1169 [16-year-old waived Miranda rights]; People v. Lewis
(2001) 26 Cal.4th 334, 384 [13-year-old waived Miranda rights].)
“Determining the validity of a Miranda rights waiver requires ‘an
evaluation of the defendant’s state of mind’ [citation] and ‘inquiry
into all the circumstances surrounding the interrogation’
[citation]. When a juvenile’s waiver is at issue, consideration
must be given to factors such as ‘the juvenile’s age, experience,
education, background, and intelligence, and . . . whether he has
the capacity to understand the warnings given him, the nature of
his Fifth Amendment rights, and the consequences of waiving
those rights.’ [Citations.]” (People v. Nelson, supra, at p. 375; see
also J. D. B. v. North Carolina (2011) 564 U.S. ___, ___ [131 S.Ct.
2394, 2406] [age of child subject to police questioning is relevant
to the objective nature of the Miranda custody analysis].) In
reviewing the validity of a Miranda waiver, “we accept the
trial court’s determination of disputed facts if supported by
substantial evidence, but we independently decide whether the
challenged statements were obtained in violation of Miranda.’
[Citation.]” (People v. Hensley (2014) 59 Cal.4th 788, 809.)
       In addition, “‘[t]he due process clause of the Fourteenth
Amendment precludes the admission of any involuntary
statement obtained from a criminal suspect through state




                                 29
compulsion.’ [Citation.]” (People v. McCurdy (2014) 59 Cal.4th
1063, 1086.) “‘“A statement is involuntary if it is not the product
of ‘“a rational intellect and free will.”’ [Citation.] The test for
determining whether a confession is voluntary is whether the
defendant’s ‘will was overborne at the time he confessed.’”’
[Citations.] [¶] ‘“A confession may be found involuntary if
extracted by threats or violence, obtained by direct or implied
promises, or secured by the exertion of improper influence.
[Citation.] Although coercive police activity is a necessary
predicate to establish an involuntary confession, it ‘does not itself
compel a finding that a resulting confession is involuntary.’
[Citation.] The statement and the inducement must be causally
linked. [Citation.]” [Citation].’ [Citation.] A confession is not
rendered involuntary by coercive police activity that is not the
‘motivating cause’ of the defendant’s confession.” (People v.
Linton, supra, 56 Cal.4th at p. 1176.)
        When a juvenile’s confession is involved, “courts must use
‘“special care in scrutinizing the record”’ to evaluate a claim
that a juvenile’s custodial confession was not voluntarily given.
[Citation.]” (People v. Nelson, supra, 53 Cal.4th at p. 379.) The
“court must look at the totality of circumstances, including the
minor’s age, intelligence, education, experience, and capacity
to understand the meaning and consequences of the given
statement.” (People v. Lewis, supra, 26 Cal.4th at p. 383.)
Therefore, “[e]ven when a juvenile has made a valid waiver of the
Miranda rights, a court may consider whether the juvenile gave a
confession after being ‘“exposed to any form of coercion, threats,
or promises of any kind, [or] trickery or intimidation. . . .”’
[Citation.] The constitutional safeguard of voluntariness
ensures that any custodial admission flows from the volition




                                 30
of the juvenile, and not the will of the interrogating officers.”
(People v. Nelson, supra, at p. 379, fns. omitted.)
       “The prosecution has the burden of establishing by a
preponderance of the evidence that a defendant’s confession was
voluntarily made. [Citation.]” (People v. Carrington (2009) 47
Cal.4th 145, 169.) “‘“On appeal, the trial court’s findings as to the
circumstances surrounding the confession are upheld if supported
by substantial evidence, but the trial court’s finding as to the
voluntariness of the confession is subject to independent review.’”
[Citation.]’ [Citation.] ‘“[W]hen a reviewing court considers a
claim that a confession has been improperly coerced, if the
evidence conflicts, the version most favorable to the People
must be relied upon if supported by the record. [Citations.]”’
[Citation.]” (People v. Tully (2012) 54 Cal.4th 952, 993.)

      C.    Jones’s April 3, 3013 Statement to the Police
            Was Properly Admitted

       Jones argues that the trial court prejudicially erred in
denying his motion to suppress his April 3, 2013 statement to
the police. Jones specifically asserts that he did not voluntarily,
knowingly, and intelligently confess to his culpability in the
November 21, 2012 and February 12, 2013 shootings due to his
age and the detectives’ use of coercive tactics, including threats,
deception, and promises of leniency. We conclude the trial court
did not err in admitting Jones’s statement because the totality
of circumstances surrounding the interview demonstrates that
Jones’s waiver of his Miranda rights and subsequent admissions
about his involvement in the shootings were voluntary.




                                 31
             1.    Jones Validly Waived His Miranda Rights
       The totality of the circumstances shows that Jones made a
knowing and voluntary waiver of his Miranda rights. At the
start of the interview, Detective Takashima advised Jones of his
Miranda rights and Jones acknowledged that he understood
those rights.6 Detectives White and Takashima then began
questioning Jones about his membership in a gang and
involvement in the shootings, and Jones answered the detectives’
questions. Nothing in the record indicates that Jones did not
understand his Miranda rights or the consequences of waiving
those rights. He was 16-years-old at the time of the interview,
was attending high school, and had prior arrests for battery,
grand theft, and other offenses. The content of the interview
reflects that Jones was able to understand the detectives’
questions and to provide coherent responses to those questions.
While Jones did not expressly waive his Miranda rights during
the interview, he did so implicitly by voluntarily answering the
detectives’ questions after acknowledging that he understood
those rights. (Berghuis v. Thompkins (2010) 560 U.S. 370, 384
[“[w]here the prosecution shows that a Miranda warning was
given and that it was understood by the accused, an accused’s
uncoerced statement establishes an implied waiver of the right


6      The record reflects that the audio recording of the interview
began as Detective Takashima was in the process of advising
Jones of his Miranda rights, and as a result, the recording did
not capture the complete Miranda advisement that was given.
However, Detective Takashima testified at the pre-trial hearing
that he advised Jones of each of his Miranda rights at the start
of the interview, and Jones does not contend on appeal that any
portion of the Miranda advisement was not actually given.




                                32
to remain silent”]; People v. Nelson, supra, 53 Cal.4th at p. 379
[juvenile implicitly waived his Miranda rights “by willingly
answering questions after acknowledging that he understood
those rights”].) Jones’s Miranda waiver was accordingly valid.

            2.    Jones’s Post-Miranda Statement to the
                  Police Was Voluntary

       The totality of circumstances surrounding the interview
also shows that Jones’s incriminating statements to the police
about his involvement in the November 21, 2012 and February
12, 2013 shootings were voluntary. The interview took place in
the afternoon; Jones was never handcuffed during the interview,
which lasted one hour and 10 minutes. As the trial court
observed, the detectives were never aggressive with Jones, and
Jones never appeared to be afraid while answering the detectives’
questions. Rather, they engaged in a back-and-forth conversation
during which the detectives expressed their belief that Jones was
the shooter and Jones consistently denied that allegation. In
response to the detectives’ questions, Jones initially claimed that
he had no knowledge of the shootings. He later admitted that he
was present at the scenes of both incidents, but denied any other
involvement. After further questioning, Jones admitted that he
gave the gun used in the shootings to his fellow gang members at
their request and then helped them return the gun to his father’s
home after the shootings occurred. However, throughout the
interview, Jones steadfastly maintained that he was not the
shooter and had no prior knowledge of the shooter’s intent.
       Jones contends that his incriminating statements about
his role in the shootings were involuntary because they were the
result of coercive police tactics. In particular, Jones claims that




                                33
Detective White improperly induced his confession by promising
Jones that he would only “do a little time in camp” if he admitted
his involvement in the shootings. It is true that “‘a confession is
involuntary and therefore inadmissible if it was elicited by any
promise of benefit or leniency whether express or implied.
[Citations.] However, mere advice or exhortation by the police
that it would be better for the accused to tell the truth when
unaccompanied by either a threat or a promise does not render
a subsequent confession involuntary. . . .’ [Citation.]” (People v.
Holloway (2004) 33 Cal.4th 96, 115.) Moreover, even when
there is an express or implied promise of leniency, a subsequent
admission by a suspect is not involuntary unless the promise
“was the motivating cause of the decision to speak.” (People v.
McCurdy, supra, 59 Cal.4th at p. 1088; see also People v. Tully,
supra, 54 Cal.4th at p. 986 [promise of leniency renders a
resulting statement involuntary “‘if and only if inducement
and statement are linked . . . by “proximate” causation’”].)
       The record reflects that Detective White made the reference
about Jones possibly serving time in a juvenile camp on page 38
of the 60-page interview transcript. Detective White specifically
told Jones: “[H]ow can a clear your name? Because I need to
clear it. Either I charge you with it or I clear it. So here we are,
this is probably my last chance I get to talk to you. All right, I
either clear your name or you go and do a little time in camp for
something you did or did not do. I need to know.” When Jones
responded by asking how he could “clear [his] name,” Detective
White stated: “I’d rather the truth, to be honest with you. If you
did it, then be proud of it and do a little time in camp and move
on.” This brief and isolated exchange was the only time in the




                                34
interview that Jones’s possible punishment for his involvement in
the shootings was mentioned.
      On appeal, Jones characterizes Detective White’s statement
about serving “a little time in camp” as an express promise of
leniency. Even assuming that the statement is properly
construed as an implied promise of leniency, the record does not
support a finding that such promise proximately caused Jones’s
confession. At the time Detective White made the challenged
statement, Jones already had admitted to being present at both
the November 21, 2012 and February 12, 2013 shootings. Jones
also had admitted that the gun found in his father’s home was a
“Hoover” gun, and that he would give the gun to his fellow gang
members who would then return it. Immediately after Detective
White made the comment about serving “a little time in camp,”
Jones actually retracted his prior statements about his role in the
shootings, and claimed that he never witnessed the incidents but
merely “heard the shots” because he happened to be on the same
street. When Detective White pointed out the inconsistency,
Jones continued to minimize his involvement in the shootings.
Detective White then focused his questions on the details of the
shootings and how the shooter came into possession of the gun.
In the course of that discussion, Jones admitted that he had
given the gun to his fellow gang members prior to the shootings
and then helped them put the gun back in his father’s home after
the shootings occurred. However, during that discussion, neither
Jones nor the detectives made any reference to juvenile camp
time or any type of punishment that Jones might receive based
on his role in the shootings. Under these circumstances, we
cannot say that Detective White’s isolated comment about camp
time and Jones’s subsequent statements about his involvement in




                                35
the crimes were “‘“causally linked.”’” (People v. Linton, supra, 56
Cal.4th at p. 1177.)
       Jones asserts that the detectives also used other deceptive
tactics, including threats against his father, to coerce Jones into
confessing to his involvement in the shootings. Jones argues
that the various ploys and threats used by the detectives were
sufficient to overcome his will and undermine the voluntariness
of his confession. However, “the use of deceptive comments does
not necessarily render a statement involuntary. Deception does
not undermine the voluntariness of a defendant’s statements to
the authorities unless the deception is ‘“‘of a type reasonably
likely to procure an untrue statement.’”’ [Citations.] ‘“The courts
have prohibited only those psychological ploys which, under all
the circumstances, are so coercive that they tend to produce a
statement that is both involuntary and unreliable.”’ [Citation.]”
(People v. Williams (2010) 49 Cal.4th 405, 443; see also People v.
Farnam, supra, 28 Cal.4th at p. 182 [“‘[l]ies told by the police to a
suspect . . . can affect the voluntariness of an ensuing confession,
but they are not per se sufficient to make it involuntary’”].)
       It is undisputed that, during the interview, Detective White
made deceptive statements about the nature of the evidence that
the police had linking Jones and his father to the shootings. In
addition to showing Jones fake six-packs identifying him as the
shooter, Detective White told Jones that the casings recovered
from the shootings matched his father’s gun (which was later
proven to be true but was not known at the time) and that
Jones’s fingerprints had been found on the gun (which was not
true). Detective White also told Jones that his father could “face
some serious time” given that the gun had been found inside his
home. While Jones characterizes Detectives White’s statements




                                 36
as an implicit threat to prosecute his father for the shootings if
Jones did not confess, the record does not support this claim. The
detectives made clear in the interview that they did not believe
Jones’s father was the shooter because he did not match the
description given by the witnesses. The detectives also made
clear that they believed Jones was the shooter based on their
investigation, and that Jones should “step up to the plate and
admit what [he] did.” Although Detective White made reference
to the potential criminal liability that Jones’s father could face as
the owner of the gun, he never threatened that Jones’s father
would be charged as the perpetrator unless Jones confessed.
        The totality of the interview further demonstrates that the
deceptive statements made by the detectives about the evidence
did not have the effect of coercing Jones into an involuntary and
unreliable confession. As the trial court observed, the detectives
clearly believed that Jones was the shooter, and the various ruses
they employed were aimed at eliciting his admission that he was
the one who fired the gun. Despite these ruses, however, Jones
consistently denied being the shooter. In the course of answering
questions about the events immediately preceding the shootings,
Jones did admit that he was present at the scene of each incident,
and he later admitted that he supplied the gun used in the
shootings to his fellow gang members. He also volunteered
details about the circumstances of the shootings which showed
that he was in fact present during the commission of the crimes.
Nonetheless, when faced with the false evidence implicating him
as the shooter, Jones maintained that any witnesses who may
have identified him as the shooter were mistaken, and that even
if his fingerprints were on the gun, he never fired it. Jones was
also adamant that, when he gave the gun to his fellow gang




                                 37
members, he had no prior knowledge of the shooter’s intent.
Given that Jones continued to minimize his role in the shootings
throughout the interview, the record does not support his claim
that the deceptive tactics used by the detectives resulted in an
unreliable confession. (See, e.g., People v. Richardson (2008) 43
Cal.4th 959, 992-993 [false statements by police that witnesses
saw defendant at scene of the crime did not render his statement
involuntary]; People v. Farnam, supra, 28 Cal.4th at p. 182 [false
statements by police that defendant’s fingerprints were found on
victim’s wallet did not render his statement involuntary].)
      When the totality of circumstances surrounding the April 3,
2013 interview is considered, it does not support a finding that
Jones’s admissions to the detectives about his involvement in the
shootings were the result of coercive police tactics that overcame
his will and rendered his statement involuntary. The trial court
accordingly did not err in admitting the statement at trial.

III.   Jones’s Sentence of 80 Years to Life in State Prison

      Jones argues that his sentence of 80 years to life in state
prison violates his Eighth Amendment right against cruel and
unusual punishment because it is the functional equivalent of life
without parole (LWOP) for a juvenile offender. He also asserts
that the trial court erred in failing to give proper consideration to
the factors enunciated in Miller v. Alabama (2012) 576 U.S. ___
[132 S.Ct. 2455] (Miller) prior to imposing the sentence. We
conclude Jones’s constitutional challenge to his sentence is moot
under People v. Franklin (2016) 63 Cal.4th 261 (Franklin), but
remand the matter to the trial court to determine under Franklin
whether Jones is entitled to a hearing to present evidence
relevant to his future youthful offender parole hearing.




                                 38
      A.    Relevant Proceedings

       On April 13, 2015, the trial court held the sentencing
hearing. Prior to the hearing, the prosecutor filed a sentencing
memorandum in which she requested that consecutive terms be
imposed on the three counts for which Jones had been found
guilty because each count involved a different victim. Under this
computation, the total sentence would be 115 years to life. Given
the length of the proposed sentence and Jones’s age at the time of
the offenses, the prosecutor also requested that the trial court
consider the factors set forth in Miller and state its consideration
of those factors on the record. In addressing the Miller factors
in the memorandum, the prosecutor noted that, among other
circumstances, Jones was almost 17 years old when he committed
the murder of Jordan; Jones was an aider and abettor in the
attempted murders of Smith and Strawn, but the sole perpetrator
in the murder of Jordan; Jones committed the murder of Jordan
after he was interrogated by the police about the attempted
murders of Smith and Strawn; Jones’s father was a gang
member; Jones’s fellow gang member, Maurice J., attempted to
diffuse the conflict between Jones and Jordan before the murder;
and Jones acquired new gang tattoos on his face while in custody
and awaiting trial on his crimes.
       At the sentencing hearing, defense counsel referred to
Jones’s age at the time of the crimes, and stated that for any
sentence longer than 25 years to life, the “presumptive parole
date” would arise after 25 years. Defense counsel also noted that
Jones was not the direct perpetrator in the attempted murders of
Smith and Strawn. Defense counsel asked the trial court to
sentence Jones to a term of 40 years to life. In response, the
prosecutor reiterated her request that consecutive terms be




                                39
imposed on all three counts because they involved separate
victims, and also asked the court to “do an analysis of the Miller
factors,” whether the sentence imposed was 40 years to life or 115
years to life.
       In sentencing Jones to an aggregate term of 80 years to life,
the trial court imposed a term of 40 years to life for the attempted
murder of Smith (count 1), a concurrent term of 35 years to life
for the attempted murder of Strawn (count 2), and a consecutive
term of 40 years to life for the murder of Jordan (count 3). The
court explained that it was imposing concurrent terms on the two
attempted murder counts because they involved “essentially the
same conduct,” but a consecutive term on the murder count
because it was a separate and distinct crime.
       Following the trial court’s pronouncement of the sentence,
the prosecutor again asked the court to “make a finding on the
record of its own or agree that the Miller factors as [she] set forth
in [her] sentencing record were tak[en] into consideration.” The
trial court responded: “Right. And the court did go over those,
and the court has taken those factors into consideration including
but not limited to . . . his age at the time of the murder, his age at
the time of the two attempts, the influence of his mother and
father on aiding and abetting on counts 1 and 2, gang affiliation,
the additional tattoos, the time between the attempts and the
actual murder, and that . . . mutual friend [Maurice J.] attempted
to calm the matter, and that didn’t appear to have any effect on
the ultimate outcome of the murder.”

      B.    Applicable Law

     In Graham v. Florida (2010) 560 U.S. 48 (Graham), the
United States Supreme Court held that sentencing a juvenile to




                                 40
life in prison without the possibility of parole for a nonhomicide
offense violates the Eighth Amendment’s prohibition against
cruel and unusual punishment. (Id. at p. 82.) In Miller, the
United States Supreme Court, following Graham, held that a
mandatory sentence of life imprisonment without the possibility
of parole for a juvenile convicted of murder also violates the
Eighth Amendment. (Miller, supra, 567 U.S. at p. ___, 132 S.Ct.
at pp. 2467-2468.) The Miller court explained that a mandatory
life sentence “precludes consideration of [the juvenile’s]
chronological age and its hallmark features – among them,
immaturity, impetuosity, and failure to appreciate risks and
consequences.” (Id. at p. 2468.) Although the Miller court did
not prohibit sentencing juvenile offenders convicted of murder to
life imprisonment without the possibility of parole, it held that
sentencing courts must “take into account how children are
different, and how those differences counsel against irrevocably
sentencing them to a lifetime in prison.” (Id. at p. 2469.)
       In People v. Caballero (2012) 55 Cal.4th 262 (Caballero),
the California Supreme Court held that Graham and Miller apply
to juveniles who are sentenced to the “functional equivalent” of
life without parole for a nonhomicide offense. (Id. at p. 268.) The
Supreme Court thus held that “sentencing a juvenile offender for
a nonhomicide offense to a term of years with a parole eligibility
date that falls outside the juvenile offender’s natural life
expectancy constitutes cruel and unusual punishment in
violation of the Eighth Amendment.” (Ibid.) In Franklin, supra,
63 Cal.4th 261, the California Supreme Court held that Graham
and Miller also apply to juveniles who are sentenced to the
“functional equivalent” of life without parole for a homicide
offense. (Id. at p. 276.) The Supreme Court accordingly held that




                                41
“a juvenile may not be sentenced to the functional equivalent
of [life without parole] for a homicide offense without the
protections outlined in Miller.” (Ibid.)

       C.     Jones’s Constitutional Challenge Is Moot
       Here, Jones’s claim that his sentence of 80 years to life
violates the Eighth Amendment because it is the functional
equivalent of life without parole has been rendered moot. In
response to Graham, Miller, and Caballero, the Legislature
enacted section 3051, effective January 1, 2014. Section 3051
states that “any prisoner who was under 23 years of age at the
time of his or her controlling offense” shall be provided “[a] youth
offender parole hearing . . . for the purpose of reviewing the
[prisoner’s] parole suitability . . . .” (§ 3051, subd. (a)(1).) “A
person who was convicted of a controlling offense that was
committed before the person had attained 23 years of age and
for which the sentence is a life term of 25 years to life shall be
eligible for release on parole by the board during his or her 25th
year of incarceration at a youth offender parole hearing . . . .”
(§ 3051, subd. (b)(3).) Section 4801 provides that the parole board
“shall give great weight to the diminished culpability of juveniles
as compared to adults, the hallmark features of youth, and any
subsequent growth and increased maturity of the prisoner in
accordance with relevant case law.” (§ 4801, subd. (c).)
       In Franklin, supra, 63 Cal.4th 261, the California Supreme
Court held that “sections 3051 and 4801[,] . . . enacted by the
Legislature to bring juvenile sentencing in conformity with
Miller, Graham, and Caballero,” mooted a juvenile’s claim that
his sentence of 50 years to life was the functional equivalent of
life without parole and thus unconstitutional. (Id. at p. 268.)
The Supreme Court explained that, “[c]onsistent with




                                42
constitutional dictates, those statutes provide [the juvenile] with
the possibility of release after 25 years of imprisonment [citation]
and require the [parole board] to ‘give great weight to the
diminished culpability of juveniles as compared to adults, the
hallmark features of youth, and any subsequent growth and
increased maturity.’” (Ibid.) Because the enactment of the
statutes meant that the juvenile was “now serving a life sentence
that includes a meaningful opportunity for release during his
25th year of incarceration,” his sentence “is neither LWOP nor its
functional equivalent” and “no Miller claim arises.” (Id. at
pp. 279-280.)
       Like the juvenile offender in Franklin, Jones will be
entitled to a youth offender parole hearing with a meaningful
opportunity for release after 25 years of incarceration. (§ 3051,
subd. (b)(3).) Therefore, pursuant to section 3051 and the holding
in Franklin, Jones’s sentence of 80 years to life in state prison is
not the functional equivalent of life without parole, and his
constitutional challenge to the sentence is moot.

       D.     A Limited Remand Under Franklin Is Proper
       Although the Supreme Court in Franklin held that the
juvenile offender “need not be resentenced,” it remanded “the
matter to the trial court for a determination of whether [the
juvenile] was afforded sufficient opportunity to make a record
of information relevant to his eventual youth offender parole
hearing.” (Franklin, supra, 63 Cal.4th at p. 284.) The Supreme
Court also described the procedure to be followed on remand:
“If the trial court determines that [the juvenile] did not have
sufficient opportunity, then the court may receive submissions
and, if appropriate, testimony pursuant to procedures set forth in
section 1204 and rule 4.437 of the California Rules of Court, and




                                43
subject to the rules of evidence. [The juvenile] may place on the
record any documents, evaluations, or testimony (subject to cross-
examination) that may be relevant at his eventual youth offender
parole hearing, and the prosecution likewise may put on the
record any evidence that demonstrates the juvenile offender’s
culpability or cognitive maturity, or otherwise bears on the
influence of youth-related factors. The goal of any such
proceeding is to provide an opportunity for the parties to make
an accurate record of the juvenile offender’s characteristics and
circumstances at the time of the offense so that the Board, years
later, may properly discharge its obligation to ‘give great weight
to’ youth-related factors [citation] in determining whether the
offender is ‘fit to rejoin society’ despite having committed a
serious crime ‘while he was a child in the eyes of the law.’
[Citation.]” (Ibid.)
       Jones was sentenced after the enactment of sections 3051
and 4801, but prior to the decision in Franklin. At the sentencing
hearing, defense counsel did not present any evidence concerning
Jones’s level of maturity, cognitive ability, or other youth-related
factors. Defense counsel simply referred to Jones’s age at the
time of the offenses, and then noted that a juvenile offender
sentenced to a term of 25 years to life would receive a parole
hearing during his 25th year of incarceration. Apart from
this passing reference to Jones’s future parole eligibility date,
however, defense counsel made no attempt to place on the record
any type of mitigating evidence that could be relevant at Jones’s
eventual youth offender parole hearing. Rather, the focus of both
the parties and the trial court at the sentencing hearing was on
the length of the sentence, and specifically, whether consecutive
or concurrent terms would be imposed. It is true, as the Attorney




                                44
General asserts, that the prosecutor discussed the application of
the Miller factors in her sentencing memorandum and asked the
trial court to consider those factors on the record in sentencing
Jones. However, neither party addressed the type of evidentiary
record showing that would be required for Jones’s youth offender
parole hearing under sections 3051 and 4801; as the Supreme
Court explained in Franklin, such a record is better made close
in time to the offense “rather than decades later when memories
have faded, records may have been lost or destroyed, or family
or community members may have relocated or passed away.”
(Franklin, supra, 63 Cal.4th at p. 284.)
       The Attorney General nevertheless argues that a remand
is unnecessary because Jones had “the opportunity to present as
much Miller evidence as he desired at sentencing,” even if he did
not avail himself of that opportunity. Prior to Franklin, however,
there was no clear indication that a juvenile’s sentencing hearing
would be the primary mechanism for creating the record of
information required for a youth offender parole hearing 25
years in the future. Franklin made clear that the sentencing
hearing has newfound import in providing the juvenile with an
opportunity to place on the record the kinds of information that
“will be relevant to the [parole board] as it fulfills its statutory
obligations under sections 3051 and 4801.” (Franklin, supra,
63 Cal.4th at p. 287.)
       In this pre-Franklin hearing, as a result, we cannot assume
that Jones and his counsel anticipated the extent to which
evidence of youth-related factors was a critical component of
the sentencing hearing. We do not suggest that every juvenile
offender sentenced prior to Franklin and eligible for a parole
hearing under section 3051 is entitled to a remand to present




                                45
evidence regarding his or her youth-related characteristics and
circumstances at the time of the offense. Rather, we conclude
that, in this case, it is unclear whether Jones understood both the
need and the opportunity to develop the type of record
contemplated by Franklin. Accordingly, we remand the matter so
that the trial court can follow the procedures outlined in Franklin
to ensure that such opportunity is afforded to Jones.

                         DISPOSITION

       The judgment is affirmed. The matter is remanded to the
trial court for a Franklin determination.



                                     ZELON, J.



We concur:




      PERLUSS, P. J.



      SEGAL, J.




                                46